Citation Nr: 0905413	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on July 15, 2008, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a member of the Board sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in July 2008.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision.

The Board also notes that the veteran's appeal had originally 
included the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
diabetes mellitus.  However, at his July 2008 hearing before 
the Board, the veteran indicated that he would to withdraw 
his appeal for that issue.   Accordingly, the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus 
no longer remains in appellate status and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed August 2003 rating decision denied service 
connection for PTSD.

3.  The evidence received since the August 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a PTSD and raise a reasonable possibility of 
substantiating the claim


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied service 
connection for PTSD, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the August 2003 
rating decision is not new and material, and the claim for 
service connection for PTSD is not reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
September 2006 and October 2006, prior to the initial 
decision on the claim in February 2007.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and to reopen his previously denied claim.  Specifically, the 
September 2006 letter stated that in order to establish 
service connection the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

The September 2006 and October 2006 letters also indicated 
that the veteran's claim for service connection for PTSD had 
been previously denied in an August 2003 rating decision and 
that he needed to submit new and material evidence to reopen 
his claim.  The letters explained that in order to be 
considered new the evidence must be in existence and be 
submitted to VA for the first time.  It was also noted that 
in order to be deemed material the additional existing 
evidence must pertain to the reason the claim was previously 
denied.  The September 2006 and October 2006 letters further 
explained that new and material evidence must raise a 
reasonable possibility of substantiating the claim and cannot 
be repetitive or cumulative of the evidence previously 
considered.  It was specifically noted that the claim had 
been previously denied because the veteran's alleged in-
service stressors were too vague and could not be verified.  
The letters indicated that the evidence he submits must 
relate to that fact.  As such, the notice letters advised the 
veteran to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Additionally, 
the April 2008 statement of the case (SOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2006 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2006 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The September 2006 and October 2006 letter also requested hat 
he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the September 2006 letter stated that 
it was the veteran's responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service personnel and 
treatment records as well as all identified and available VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  His 
records from the Social Security Administration (SSA) were 
also obtained.  In addition, the October 2006 letter 
requested that the veteran complete the enclosed 
questionnaire regarding the details of his alleged in-service 
stressors, which he did return later that month.

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claim for service connection for PTSD.  However, the duty 
to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits does 
not apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii) 
(2008).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO in a rating decision dated in August 2003.  The 
veteran filed a notice of disagreement in December 2003, and 
a statement of the case was issued in May 2004.  However, the 
veteran did not submit a timely substantive appeal, and the 
decision became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

In August 2006, the veteran essentially requested that his 
claim for service connection for PTSD be reopened.  The 
February 2007 rating decision now on appeal denied the 
veteran's claim for PTSD on the basis that new and material 
evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108. For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The evidence associated with the claims file subsequent to 
the August 2003 rating decision includes VA medical records, 
private medical records, VA examination reports, SSA records, 
group insurance forms, copies of service personnel records, 
information obtained from the Internet, a photograph, lay 
statements, and hearing testimony as well as the veteran's 
own assertions.  However, the Board finds that such evidence 
is not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for PTSD.

With respect to the VA medical records, private medical 
records, group insurance forms, and SSA records, the Board 
finds that those records are new in that they were not of 
record at the time of the August 2003 rating decision.  
Although these records do indicate that the veteran has been 
treated for and diagnosed with PTSD, the Board notes that 
they are cumulative and redundant, in that the August 2003 
rating decision had already acknowledged his diagnosis of 
PTSD.  In addition to this evidence being cumulative and 
redundant, the newly submitted VA medical records, private 
medical records, group insurance forms, and SSA records are 
not probative, as they fail to verify an in-service stressor 
to which the veteran's PTSD could be related.  As such, these 
records do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that these VA medical records, private medical 
records, group insurance forms, and SSA records are not new 
and material.

As for the VA examination reports, the Board finds that they 
are new in that they were certainly not of record at the time 
of the August 2003 rating decision.  However, the January 
2008 and March 2008 VA joints examination reports are not 
probative in that they do not discuss the veteran's PTSD.  
Instead, those examinations were performed in connection with 
his claims for service connection for a left leg disorder, 
bilateral hearing loss, and tinnitus.  Therefore, the Board 
finds that the January 2008 and March 2008 VA examination 
reports are not new and material.

In addition, the Board finds that the copies of the veteran's 
service personnel records are not new, as they are 
duplicative of the evidence already of record at the time of 
the August 2003 rating decision.

With respect to the information obtained from the Internet in 
June 2005, the Board finds that it is new in that the 
evidence was not of record at the time of the August 2003 
rating decision.  However, this evidence is not probative.  
In this regard, the information indicates that the 299th 
Engineer Battalion provided combat engineer support, such as 
construction, demolition, and fighting as infantry, from 
October 1965 to November 1971.  The information does not 
specifically reference the veteran or verify any of his 
alleged stressors.  In fact, the veteran's service personnel 
records do not indicate that he served with the 299th 
Engineer Battalion.  As such, this information does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor does it raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
information obtained from the Internet is not new and 
material.

As for the photograph submitted by the veteran, the Board 
also finds that it is new in that the picture was not of 
record at the time of the August 2003 rating decision.  
However, this evidence is not probative.  The photograph was 
taken of the veteran and a fellow service member in Vietnam, 
but it does not substantiate any alleged stressor.  It merely 
demonstrates the veteran's presence in Vietnam, which was 
never contested in the August 2003 rating decision.  
Therefore, the Board finds that the photograph is not new and 
material evidence.  

The Board further acknowledges the two lay statements 
submitted by fellow servicemembers in July 2008.  These 
individuals provided many general assertions regarding the 
veteran's stressors.  They did indicate that the veteran was 
involved in an accident in September 1969 in Dalat in which a 
young Vietnamese boy was killed.  While these statements are 
supportive of the veteran's claim and lay persons are 
competent to testify as to their experiences and observations 
of the veteran, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), the Board finds that such statements do not verify 
his claimed in-service stressors.  In this regard, the Board 
notes that the veteran's service personnel records do not 
document any temporary duty assignments in Dalat.  Moreover, 
those records do show that the veteran was involved in an 
accident in May 1969 at Phan Rang Air Force Base during which 
he collided with a parked vehicle.  There is no such 
documentation of an accident in September 1969 during which a 
civilian was killed.  Due to the inconsistencies with the 
objective evidence and that it was offered many years after 
service, the Board finds that the lay evidence is inherently 
incredible.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).  As such, this 
information does not raise a reasonable possibility of 
substantiating the claim.  Thus, the lay statements are not 
deemed to be new and material evidence and cannot serve to 
reopen the claim for service connection. 

As for the veteran's hearing testimony and other statements, 
the Board finds that the appellant's assertions alone cannot 
be dispositive of the issue for purposes of reopening the 
claim.  The veteran's duties, as verified by available 
service records, have not been recognized as combat-related.  
In this regard, there is no indication in his available 
personnel records that he was assigned to or participated in 
combat duties.  Nor do his available service records show 
that he received any awards or decorations indicative of 
combat service, such a Combat Infantryman Badge, Bronze Star 
with V Device, or Purple Heart.  Because the record does not 
contain evidence showing that the veteran engaged in combat 
with the enemy during active service, and he has not 
contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that he was exposed to traumatic stressors during his period 
of service, these alleged stressors have not been verified.  
The veteran has not provided any additional information 
necessary to verify the alleged stressors, despite the notice 
discussed above that informed him such information was 
necessary to substantiate his claim.  The veteran has 
provided nothing more than a general assertion so that an 
attempt at verifying this stressor could not be made.  VA is 
unable to verify any of the veteran's claimed in-service 
stressors, and his lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim. See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the August 
2003 rating decision continues to be absent.  Specifically, 
there remains no evidence showing that the veteran has a 
verified in-service stressor to which a current diagnosis of 
PTSD could be related.  Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
PTSD.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


